Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al 
(US 2014/0179332) (hereinafter Qian).
Regarding claim 15, Qian discloses a device comprising: 
a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (see Qian, Fig. 6), the program including instructions to: 
schedule a data transmission or reception with adaption to a wireless channel within a wireless communication system (see Qian, p. [0054], [0057], e.g., determining link adaptation parameters for the scheduling of the wireless device in the future position using the estimated first radio channel quality value); 
obtain, from a controller through an interface, Motion State Information (MSI) for a motion of a movable apparatus (see Qian, Fig. 3, p. [0040], e.g., current UE position); 
obtain, from a physical layer of a radio node comprising device, Channel State Information (CSI) (see Qian, p. [0047], e.g., pathloss values for the serving cell or the neighbor cell in different positions); 

store the mapping information to obtain stored mapping information (see Qian, p. [0047], e.g., CQI values or pathloss values are measured by the UE and reported to the radio network node. The values are then stored together with information about the UEs current position).
 	Regarding claim 16, Qian discloses the device of claim 15, wherein the instructions comprise further instructions to: schedule the data transmission or reception with channel adaptation parameters according to the stored mapping information and the MSI (see Qian, p. [0054], [0057], e.g., determining link adaptation parameters for the scheduling of the wireless device in the future position using the estimated first radio channel quality value).
 	Regarding claim 17, Qian discloses the device of claim 16, wherein the instructions comprise further instructions to: create a database storing the mapping information (see Qian, p. [0047], e.g., the database(s) is kept updated based on measurements reported by the UE); and predict an updated CSI according to the MSI and the stored mapping information (see Qian, p. [0047], e.g., CQI values or pathloss values are measured by the UE and reported to the radio network node. The values are then stored together with information about the UEs current position).
 	Regarding claim 18, Qian discloses the device of claim 17, wherein: the MSI is real-time updated or pre-arranged according to a motion plan; and the MSI indicates each motion of the movable apparatus (see Qian, Fig. 3, p. [0040], e.g., current UE position and predict future UE position).


 	Regarding claim 20, Qian discloses a method, comprising: 
 	scheduling, by a Motion Aware Scheduler, a data transmission or reception with adaption to a wireless channel within a wireless communication system by: 
 	obtaining, from a controller through an interface, Motion State Information (MSI) for a motion of a movable apparatus (see Qian, Fig. 3, p. [0040], e.g., current UE position); 
 	obtaining, from a physical layer of a radio node, channel state information (CSI) (see Qian, p. [0047], e.g., pathloss values for the serving cell or the neighbor cell in different positions);  
associating the CSI and the MSI to obtain mapping information (see Qian, p. [0047], e.g., pathloss values for the serving cell or the neighbor cell in different positions may be retrieved from one or more databases storing pathloss values mapped to positions); and 
 storing the mapping information to obtain stored mapping information (see Qian, p. [0047], e.g., CQI values or pathloss values are measured by the UE and reported to the radio network node. The values are then stored together with information about the UEs current position).
 	Regarding claim 21, Qian discloses the method of claim 20, further comprising: scheduling the data transmission or reception with channel adaptation parameters according to the stored mapping information and the MSI (see Qian, p. [0054], [0057], e.g., determining link 
 	Regarding claim 22, Qian discloses the method of claim 21, further comprising: creating a database storing the mapping information (see Qian, p. [0047], e.g., the database(s) is kept updated based on measurements reported by the UE); and predicting an updated CSI according to the MSI and the stored mapping information. (see Qian, p. [0047], e.g., CQI values or pathloss values are measured by the UE and reported to the radio network node. The values are then stored together with information about the UEs current position).
 	Regarding claim 23, Qian discloses the method of claim 22, further comprising: informing the controller when the MSI has a negative impact on the CSI (see Qian, p. [0046], e.g., if the UE is going to move out of the deep shadow of the serving cell, i.e. from area B to area C, it may again adjust its LA parameters in time for the rapidly improved radio quality conditions and achieve an optimized throughput).
Regarding claim 24, Qian discloses a method comprising: 
scheduling, by a radio node, a data transmission or reception with adaption to a wireless channel within a wireless system (see Qian, p. [0054], [0057], e.g., determining link adaptation parameters for the scheduling of the wireless device in the future position using the estimated first radio channel quality value) by: 
obtaining, from a controller through an interface, motion state information (MSI) for a motion of a movable apparatus (see Qian, Fig. 3, p. [0040], e.g., current UE position); 
measuring, at a physical layer of the radio node, channel state information (CSI); associating, at a Motion-Aware Scheduler (MAS) of the radio node, the CSI and the MSI to obtain mapping information (see Qian, p. [0047], e.g., pathloss values for the serving cell or the 
storing, at the MAS of the radio node, the mapping information to obtain stored mapping information (see Qian, p. [0047], e.g., CQI values or pathloss values are measured by the UE and reported to the radio network node. The values are then stored together with information about the UEs current position).
 	Regarding claim 25, Qian discloses the method of claim 24, further comprising: providing parameter information to the controller, wherein the controller provides the MSI according to the parameter information to the MAS (see Qian, p. [0054], [0057], e.g., determining link adaptation parameters for the scheduling of the wireless device in the future position using the estimated first radio channel quality value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Singh et al (US 2013/0301619)(hereinafter Singh).
 	Regarding claim 26, Qian does not expressly disclose the method of claim 25, wherein: the CSI comprises information about strongest beam-pairs in terms of signal intensity amongst a plurality of radio nodes inter-communicating between themselves, each of the plurality of radio nodes having a respective beam codebook index.

 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Singh’s teachings into Qian.  The suggestion/motivation would have been to enable the MS to obtain the best beam pair, and use the corresponding MS beam (in the best pair) to transmit the RACH preamble as suggested by Singh.
Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, Kravets et al (US 10318890) discloses motion detection systems have been used to detect movement. Motion detection systems have been used in security systems, automated control systems and other types of systems.
 	Katar et al (US 2017/0019837) discloses a wireless device performs scanning operations to reduce power consumption without degrading the ability of the wireless device to identify the best available access point with which to associate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477